Citation Nr: 0740797	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-37 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than January 17, 
2003, for the grant of an increased rating of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent 
for PTSD from January 20, 1993.


REPRESENTATION

Veteran represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Billie J. Grey


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.

The matter comes before the Board of Veterans Appeals (BVA or 
Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in New York, 
New York that assigned an increased disability rating of 30 
percent for service-connected PTSD, effective August 28, 
2002.  The effective date for the grant of this increased 
rating was later changed to January 17, 2003, by way of a 
November 2005 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Due/Fair Process Issue

Besides the need for additionally evidence development and 
the correction of a notice defect, the Board finds that a 
remand is required in order to address a significant due or 
fair process defect that directly impacts the appeal of the 
effective date assigned for the grant of the increased rating 
of 30 percent for the service-connected PTSD by way of the 
August 2004 rating decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In August 1993, the RO granted service 
connection for PTSD, and assigned an initial rating of 
10 percent, effective from January 20, 1993.  Subsequently, 
in May 1994, the veteran filed a letter stating "I wish to 
appeal" and listing three specific points of disagreement, 
including the assertion that the rating assigned should not 
be below 30 percent.  Although not specifically labeled a 
notice of disagreement (NOD), this written communication was 
filed with the RO within one year from the determination, and 
clearly expressed disagreement with and a desire to contest 
the result.  See 38 C.F.R. § 20.302 (2007).  

Consequently, the Board construes the May 1994 letter as 
constituting a timely filed NOD with respect to the initial 
rating assigned for the grant of service connection for PTSD.  
Because the filing of an NOD initiates appellate review, this 
claim must be remanded for the preparation of a statement of 
the case.  Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Moreover, 
because the appellant initiated an appeal from the initial 
grant of service connection, he is entitled to have a staged 
rating assigned for his PTSD condition from January 20, 1993, 
to the present.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (Where the question for consideration is the propriety 
of the initial rating assigned, evaluation of the medical 
evidence since the effective date of the grant of service 
connection, and consideration of the appropriateness of 
"staged ratings"-i.e., assignment of different ratings for 
distinct periods of time, based on the facts found-is 
required.)  Additionally, the issue of the appropriate 
effective date for the disability rating assigned in August 
2004 is inextricably intertwined with the veteran's 
disagreement with the initial rating, and the Board must 
defer consideration of the appropriate effective date issue 
at this time.  

PTSD is rated under 38 C.F.R., Part 4, Diagnostic Code 9411 
(2006).  By regulatory amendment effective November 7, 1996, 
VA revised the Schedule for Rating Disabilities for mental 
disorders, as codified at 38 C.F.R. § 4.130 (2007).  Because 
this change took effect during the pendency of the veteran's 
appeal, both the former and the revised criteria must be 
considered in evaluating the veteran's service-connected 
PTSD.  However, the new regulations cannot be applied prior 
to their effective date. 38 U.S.C.A. § 5110 (West 2002).



VCAA Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) (2006) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  Here, with respect to his 
effective date appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for any award of compensation.  
No notice has ever been provided with respect to the long 
pending initial rating claim.  Accordingly, given the 
inextricably intertwined nature of the two claims pending on 
appeal, and the confusing procedural posture of this case, a 
remand is required to provide legally adequate notice as to 
both claims that addresses both ratings and effective dates.  

VCAA Duty to Assist

VA has a duty to assist a veteran in the development of his 
or her claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the Board finds that further development of the 
record is necessary in order to fulfill VA's duty to assist 
obligations under the VCAA.  A review of the record indicates 
that the veteran is in receipt of disability benefits from 
the Social Security Administration (SSA).  In a May 2005 
Statement in Support of Claim, the veteran indicated that he 
has been receiving SSA disability benefits since 1992.  
However, no effort has been made by VA to obtain a copy of 
the SSA determination and supporting records.  Where VA has 
actual notice that the veteran is receiving disability 
benefits from the SSA, the duty to assist requires VA to 
obtain a copy of the decision and the supporting medical 
records upon which the award was based.  Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992).  Accordingly, a remand is 
required for this reason.  

The file currently contains treatment records from the Bronx 
VAMC from May 1992 to December 1992, and from August 2002 to 
July 2004.  On remand, an attempt must be made to obtain 
copies of all mental health treatment records for the veteran 
from this facility from July 2004 to the present.  

In 1998 and 2003, the veteran was scheduled for and notified 
of VA examinations, but failed to report for such 
examinations.  While an examination was conducted in February 
1993, the examiner specifically noted that neither the claims 
file nor pertinent medical records were available for review.  
During the hearing before the undersigned, the veteran 
stated, with respect to his prior failures to report, that 
there had been a problem with his mailing address.  He 
testified that he now has a mailing address. (Hr'g Tr. at 4 - 
10).  Because a current examination is critical for purposes 
of addressing the pending claims, a remand is required.  In 
this regard, the veteran is reminded that it is his 
responsibility to report for any scheduled examinations and 
to fully cooperate in the development of his claim, and that 
the consequences of failure to report for a VA examination, 
without good cause, may include denial of the claim or 
adjudication of the claim based on the evidence of record.  
See 38 C.F.R. § 3.655 (2007).  

Accordingly, the claims are REMANDED to the Agency of 
Original Jurisdiction (AOJ) for the following actions:

1.  Issue a Statement of the Case (SOC) 
with respect to the timely NOD that was 
filed in May 1994 challenging that 
portion of the August 1993 rating 
decision in which an initial rating of 
10 percent (effective from January 20, 
1993) was assigned for the grant of 
service connection for PTSD.  The 
veteran should be specifically reminded 
of the need to perfect this appeal by 
the timely submission of a substantive 
appeal, and that failure to do so could 
have a negative impact with respect to 
his challenge to the effective date 
assigned for the 30 percent rating for 
PTSD.  

2.  Issue a VCAA notice letter that 
addresses both the earlier effective 
date and initial rating claims for the 
service-connected PTSD condition.  

3.  Contact the Social Security 
Administration and obtain a copy of 
that agency's decision (in 
approximately 1992?) concerning the 
veteran's claim for disability 
benefits, including any medical records 
used to make the decision.  

4.  Obtain all mental health treatment 
records from the Bronx VAMC from July 
2004 to the present.  

5.  The veteran should be contacted and 
requested to provide the name and 
address of any and all providers of 
medical treatment for his PTSD since 
January 1993.  After obtaining any 
required releases, an attempt should be 
made to obtain any records that have 
not been previously obtained.  

6.  Following the completion of the 
above development, the veteran should 
be scheduled for a VA mental health 
examination in order to determine the 
current nature, extent, and severity of 
his service-connected PTSD.  Notice of 
the scheduling of the examination 
should be sent to both the veteran and 
his representative.  The claims folder 
must be made available to the examiner 
for review.  All indicated tests, if 
any, should be accomplished, and all 
pertinent findings reported in detail.  
A supporting rationale for any opinions 
expressed should be provided. 

7.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the appeal of the initial rating claim 
is perfected, the RO should be sure to 
consider whether "staged ratings" are 
appropriate from the effective date of 
the grant of service connection for 
PTSD to the present.  If any benefit on 
appeal is not fully resolved in the 
veteran's favor, he and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC), and provided a reasonable 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board.  

A veteran has the right to submit additional evidence and 
argument on any matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



